              Case 1:19-cr-00111-PAE Document 47 Filed 12/29/19 Page 1 of 2



RUHNKE & BARRETT
                                                      47 PARK STREET               29 BROADWAY
                                                      MONTCLAIR, N.J. 07042        SUITE 1412
                                                      973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)           212-608-7949


 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)




                                      REPLY TO MONTCLAIR OFFICE


                        LETTER-MOTION—WITH CONSENT—
                   FOR NUNC PRO TUNC ORDER TO EXTEND DATE
                FOR FILING DEFENDNT’S SENTENCING MEMORANDUM

                                         December 29, 2019

    Served and Filed Via ECF
    Hon. Paul A. Engelmayer, U.S.D.J.
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, N.Y. 10007

                              Re:    United States v. Nancy Credidio,
                                           19-cr-00111(PAE)

    Dear Judge Engelmayer:

          This letter-motion is respectfully submitted, with the consent of the
    United States, for entry of an order, nunc pro tunc, to extend the date, to and
    including December 31, 2019, of defendant’s sentencing submission. Ms.
    Credidio is scheduled for sentencing at 3pm on January 9, 2020. This application
    does not seek an extension or continuance of that date.

          Under this Court’s practices, sentencing materials on the part of the
    defendant are to be filed 14 days in advance of the sentence date. Thus, the
    materials on this defendant’s behalf should have been filed on or before
    December 25, 2019. Due to a variety of personal and professional commitments,
    undersigned counsel did not meet that deadline. Counsel apologizes to Your
    Honor for this and recognizes he should have filed for this relief earlier. As
    proposed, sentencing materials will be filed on or before December 31, eight days
    in advance of sentencing.

          Your Honor’s time and attention to this matter are appreciated. Please
    advise whether the Court has any questions or concerns. And, once again,
    counsel expresses his regrets to the Court. This request is not in any way the
        Case 1:19-cr-00111-PAE Document 47 Filed 12/29/19 Page 2 of 2



      HON. PAUL A. ENGLEMAYER, U.S.D.J.
      December 29, 2019
      Page 2

fault of the defendant and she should not be penalized for counsel’s oversight.

                                      Respectfully submitted,
                                           /s/
                                      David A. Ruhnke

Via ECF: Michael Neff, AUSA




Granted.


               PaJA.�
SO ORDERED.

           __________________________________
                 PAUL A. ENGELMAYER
                 United States District Judge




December 30, 2019
